Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00869-CV

                                               IN RE K.S.L.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 23, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 12, 2014, relator filed a petition for writ of mandamus complaining of the

trial court’s order on motion to compel arbitration. The court has considered relator’s petition for

writ of mandamus and is of the opinion that relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2013CI05201, styled In the Matter of the Marriage of K.S.L. and R.R.L.,
pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.